                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


  HAWLEY, LLC                                §                      PLAINTIFF
                                             §
                                             §
  v.                                         §   Civil No. 1:17cv212-HSO-JCG
                                             §
                                             §
  GREEN CANYON OUTFITTERS,                   §
  LLC, and JAMES EDWARD                      §                   DEFENDANTS
  MARLOWE



                               FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date,

       IT IS, THEREFORE, ORDERED AND ADJUDGED, that Plaintiff

Hawley, LLC is awarded a judgment against Defendants Green Canyon Outfitters,

LLC and James Edward Marlowe, jointly and severally, in the amount of

$202,562.43, plus post-judgment interest at the current prescribed federal rate

pursuant to 28 U.S.C. § 1961, from the date of entry of this Final Judgment until

paid in full.

       SO ORDERED AND ADJUDGED, this the 1st day of March, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
